Citation Nr: 0301574	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the appellant should be recognized as the 
surviving spouse of the veteran for the purpose of 
establishing her entitlement to benefits from the 
Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who served on active duty from September 1961 
to November 1970, died in June 2001.  The appellant in 
this matter was previously married to the veteran and is 
claiming that she is his surviving spouse for purposes of 
benefits payable by the Department of Veterans Affairs 
(VA).

By action of the VA Regional Office (RO) in Togus, Maine, 
in October 2001, service connection for the cause of the 
veteran's death was granted and basic eligibility to 
Dependents' Educational Assistance was established.  
However, in October 2001 correspondence to the appellant, 
she was informed by the RO that she was ineligible for 
dependency and indemnity compensation, death pension, and 
accrued benefits, due to her divorce from the veteran and 
the absence of a showing that she was married to the 
veteran at the time of his death.  She was also advised 
thereby that no accrued benefits were payable at the time 
of the veteran's death.  

While the RO has certified this matter to the Board as to 
the issues of the appellant's entitlement to dependency 
and indemnity compensation and accrued benefits, the 
underlying issue as to each of the matters presented by 
this appeal requires a determination of whether the 
appellant may be recognized as the veteran's surviving 
spouse for VA purposes.  Hence, the issue identified on 
the title page has been restyled to reflect that fact.


REMAND

In her VA Form 9, Appeal to the Board of Veterans' 
Appeals, received by the RO in June 2002, the appellant 
requested a Board hearing at the RO.  A videoconference 
hearing was thereafter scheduled to occur in January 2003 
and appropriate notice of the date, time, and location of 
the hearing was provided to the appellant by the RO in its 
letter, dated in November 2002.  Such correspondence was 
mailed to the appellant at her [redacted] address in 
[redacted], Maine.  Thereafter, the Board in 
correspondence, dated in December 2002 and mailed to the 
aforementioned [redacted] address, attempted to advise 
the appellant of pertinent appellate procedures, but such 
correspondence was returned to the Board on January 6, 
2003, by the United States Postal Service as "return to 
sender."  The label attached by postal authorities noted a 
forwarding address for the appellant, that of [redacted]
Street, [redacted], Maine [redacted], and the fact that the 
forwarding order had expired.  

The scheduled videoconference hearing of the appellant was 
to occur on January 13, 2003, but she did not appear for 
the proceeding.  As VA was put on notice, prior to the 
scheduled hearing, that the appellant's address had 
changed and that she may not have received notice of the 
scheduled hearing, further action is deemed to be 
necessary in order to ensure that the appellant is 
afforded her requested hearing.  

Accordingly, pursuant to Chairman's Memorandum 01-02-01, 
paragraph 9(c)(5) (Jan. 29, 2002), this matter is REMANDED 
to the RO for the following action:

The appellant is to be afforded a Board 
hearing, sitting at the RO, or through 
videoconference technology, in 
conjunction with her request therefor 
of June 2002.  Notice of any further 
hearing should be provided to the 
appellant at [redacted], 
[redacted], Maine [redacted], if no more 
current address has been furnished by 
her to the RO.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).



